Title: To George Washington from Phebe Baldwin, 30 August 1790
From: Baldwin, Phebe
To: Washington, George



Sir
New York August the 30th 1790.

Be not Surprized at the address of a Woman, for ’tis with a trembling hand that She attempts this presumtion. ’Tis a Woman oppress’d with the Strongest grief, & anxiety for the futer Support of her helpless Infants—I am the Wife of an unhappy Man Who had the honour of bearing the Rank of Capt., under your immediate Command, was wounded at the Battle of german-town, by which means he lost his Leg, and consequently became a pentioner—but finds it a Scanty pittance to maintain a Family, and that Stated at Such long periods of payment as makes it Still more impossible for him to live without Suffering—’tis an injury that none can feel but the Sufferer—I must

Confess I have flattered myself with a Secret hope, that when your Excellency Came to the helm of Goverment, there Should be Something done for this Class of men, knowing you Sir, to be a judge of Rewards due to Such unfortunate Men—that I have repeatedly, desired Capt. Baldwin to wait on your Excellency himself, he told me he had, but was not permited to See you, a Second time handed Coll Humphries a Memorial, but no redress. As it remains in your power, I pray Sir, you will cause the payment to be made querterly instead of yearly as allmost one half of the Money remains in the hands of the Brokers by the time it becomes due. I write without the knowledge of my husband but pray that you Sir, as Father of the People, will do every thing in your power, to keep us from Suffering in a Land of Plenty. I am Sir with all due respect your humble Sert

Phebe Baldwin

